Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in Post-Effective Amendment No.1 to the Registration Statement on FormSB-2 on Form S-3 (SEC File No.333-139752), the related prospectus and the registration statements on Form S-8 (Nos. 333-164996, 333-155907, 333-147603 and 333-138297) and the related prospectus and registration statements on Form S-3 (Nos. 333-150145 and 333-151648) of China Direct Industries, Inc. of our report dated December 23, 2010 related to the consolidated balance sheets of China Direct Industries, Inc. and its Subsidiaries as of September 30, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity and cash flows for the years ended September 30, 2010 and 2009 appearing in China Direct Industries, Inc.’s Annual Report on Form 10-K for the year ended September 30, 2010. SHERB & CO., LLP /s/ Sherb & Co., LLP Boca Raton, Florida December 23, 2010
